 1   Jahan C. Sagafi (Cal. Bar No. 224887)               Ossai Miazad*
     Rachel Dempsey (Cal. Bar No. 310424)                Michael N. Litrownik*
 2   OUTTEN & GOLDEN LLP                                 OUTTEN & GOLDEN LLP
     One California Street, 12th Floor                   685 Third Avenue, 25th Floor
 3
     San Francisco, CA 94111                             New York, NY 10017
 4   Telephone: (415) 638-8800                           Telephone: (212) 245-1000
     Facsimile: (415) 638-8810                           Facsimile: (646) 509-2060
 5   jsagafi@outtengolden.com                            om@outtengolden.com
     rdempsey@outtengolden.com                           mlitrownik@outtengolden.com
 6
     Brian James Shearer*                                Benjamin D. Elga*
 7                                                       JUSTICE CATALYST LAW
     Craig L. Briskin*
     JUSTICE CATALYST LAW                                81 Prospect Street, 7th Floor
 8                                                       Brooklyn, NY 11201
     718 7th Street NW                                   Telephone: (518) 732-6703
 9   Washington, D.C. 20001                              belga@justicecatalyst.org
     Telephone: (518) 732-6703
10   brianshearer@justicecatalyst.org
11   cbriskin@justicecatalyst.org

12   Attorneys for Plaintiff and the Proposed Class
     *admitted pro hac vice
13

14                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
15                                SAN FRANCISCO DIVISION
16   EDUARDO PEÑA, individually and on                Case No. 19-cv-04065-MMC-TSH
     behalf of all others similarly situated,
17
                      Plaintiff,                      NOTICE OF MOTION FOR PRELIMINARY
18
                                                      SETTLEMENT APPROVAL ORDER
                v.
19
     WELLS FARGO BANK, N.A.,
20                                                    Judge:             Maxine M. Chesney
                     Defendant.                       Hearing Date:      July 24, 2020
21
                                                      Hearing Time:      9:00 a.m.
22                                                    Courtroom:         7, 19th Floor

23

24

25

26

27

28
                                                                         MOTION FOR PRELIMINARY
                                                                         APPROVAL OF SETTLEMENT
                                                                       CASE NO. 19-cv-04065-MMC-TSH
 1                              NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that on July 24, 2020, at 9:00 a.m., or as soon thereafter as the

 3 matter may be heard, in Courtroom 7 on the 19th floor of this Court’s San Francisco Courthouse,

 4 located at 450 Golden Gate Avenue in San Francisco, California, Plaintiff Eduardo Peña,

 5 individually and as a class representative, will, and hereby does, move this Court for the

 6 following relief with respect to the Settlement Agreement and Release (attached as Exhibit A to

 7 the Declaration of Ossai Miazad in Support of Motion for Preliminary Settlement Approval

 8 Order) with Defendant Wells Fargo Bank, N.A.:

 9          1.     that the Court certify, for settlement purposes only, settlement classes pursuant to

10 Federal Rule of Civil Procedure 23(a) and (b)(3);

11          2.     that the Court appoint Plaintiff as representative of the Class;

12          3.     that the Court appoint Plaintiff’s attorneys as Class Counsel;

13          4.     that the Court grant preliminary approval of the Settlement;

14          5.     that the Court approve mailing to the Class Members the proposed Class Notice;

15          6.     that the Court appoint JND Legal Administration Co. as the Settlement

16 Administrator; and

17          7.     that the Court schedule a hearing for final approval of the Settlement.

18          This Motion is made on the grounds that the Settlement is the product of arms-length,

19 good-faith negotiations; is fair, reasonable, and adequate to the Class; and should be preliminarily

20 approved, as discussed in the attached memorandum.

21          The Motion is based on: this notice, the following memorandum in support of the motion,

22 the Miazad declaration (which annexes a copy of the Settlement), the Briskin declaration, the

23 Court’s record of this action, all matters of which the Court may take notice, and oral and

24 documentary evidence presented at the hearing on the motion. This motion is unopposed by

25 Wells Fargo.

26

27

28

                                                                               MOTION FOR PRELIMINARY
                                                                               APPROVAL OF SETTLEMENT
                                                     2                          CASE NO. 17-cv-00454-MMC
 1   Dated: June 22, 2020   Respectfully submitted,
 2                          By: /s/ Ossai Miazad
                                  Ossai Miazad
 3

 4                          Ossai Miazad*
                            Michael N. Litrownik*
 5                          OUTTEN & GOLDEN LLP
                            685 Third Avenue, 25th Floor
 6                          New York, NY 10017
 7                          Telephone: (212) 245-1000
                            Facsimile: (646) 509-2060
 8                          om@outtengolden.com
                            mlitrownik@outtengolden.com
 9
                            Jahan C. Sagafi (Cal. Bar No. 224887)
10                          Rachel Dempsey (Cal. Bar No. 310424)
11                          OUTTEN & GOLDEN LLP
                            One California Street, 12th Floor
12                          San Francisco, CA 94111
                            Telephone: (415) 638-8800
13                          Facsimile: (415) 638-8810
                            jsagafi@outtengolden.com
14                          rsun@outtengolden.com
15                          rdempsey@outtengolden.com

16                          Benjamin D. Elga*
                            JUSTICE CATALYST LAW
17                          81 Prospect Street, 7th Floor
                            Brooklyn, NY 11201
18                          Telephone: (518) 732-6703
                            belga@justicecatalyst.org
19
                            Brian James Shearer*
20                          Craig L. Briskin*
21                          JUSTICE CATALYST LAW
                            718 7th Street NW
22                          Washington, D.C. 20001
                            Telephone: (518) 732-6703
23                          brianshearer@justicecatalyst.org
                            cbriskin@justicecatalyst.org
24

25                          *admitted pro hac vice

26                          Attorneys for Plaintiff and the Proposed Class

27

28

                                                      MOTION FOR PRELIMINARY
                                                      APPROVAL OF SETTLEMENT
                            3                          CASE NO. 17-cv-00454-MMC
